IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1203
                                 Filed March 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH JAMES JEAN,
     Defendant-Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Madison County, Gregory A. Hulse,

Judge.



          A defendant appeals the sentence imposed following his plea of guilty to

incest.      SENTENCE AFFIRMED IN PART, VACATED IN PART, AND

REMANDED WITH DIRECTIONS.



          Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

          Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



          Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       Joseph Jean appeals the sentence imposed following his guilty plea to

incest. He claims the district court abused its discretion by ordering a prison term

and by prohibiting his contact with minors.       We conclude the court properly

exercised its discretion in denying probation, but we remand for the court to strike

language from the sentencing order that forbids Jean from having contact with

persons under eighteen years of age.

       I.     Facts and Prior Proceedings

       The State charged Jean, age fifty-two, with two counts—sexual abuse in

the third degree, a class “C” felony, in violation of Iowa Code section 709.4(1)

(2016), and incest, a class “D” felony, in violation of Iowa Code section 726.2.

The minutes of evidence alleged Jean inserted his finger into the vagina of his

twenty-one-year-old daughter, who had an intellectual disability.1 Jean reached

a plea agreement with the State and pleaded guilty to incest, admitting he

committed a sex act with his daughter. In exchange, the State dismissed the

other charge. The parties were free to argue for the appropriate sentence.

       At the sentencing hearing, the victim read a statement explaining the toll

her father’s crime had taken on her:

              I have had many nights that I could not sleep. I have been
       emotionally affected by not trusting people like I used to. I have
       had a lot of people say that I have trusted in the past that I no
       longer am able to trust, including many of my friends. I have been
       more of a homebody.




1
 Witnesses were prepared to testify for the State that Jean’s daughter had the “mental
capacity” of a thirteen-to-fourteen year old.
                                          3


       The prosecutor sought a five-year prison term and sex-offender treatment,

arguing Jean did not understand that his actions “really impacted [his daughter],

impacted [her] mom, [and] impacted his roommate who discovered it.”

       By contrast, defense counsel urged the sentencing court to follow the

recommendation of the presentence investigation (PSI) report for a suspended

prison sentence and supervision within the community. Counsel emphasized

that Jean had no prior criminal history and a solid employment record. Counsel

also pointed to sex-offender assessments that rated Jean as a low risk to

reoffend. Counsel stated Jean was willing to have “no contact with minors until

approved by the program.”2 Jean then addressed the court and apologized for

his actions.

       The district court noted “the victim in this case was seemingly not able to

protect herself because of her own restrictions and disability.”           The court

surmised Jean’s behavior had “a substantial effect” upon her. The court rejected

the PSI report’s recommendation of probation, finding it would “unduly depreciate

the seriousness of the offense.” The court also expressed concern that Jean

could not concentrate on sex-offender treatment outside of prison because he

was “struggling to find a place to live” and a “means to support himself.” The

court imposed a period of incarceration not to exceed five years and a ten-year

special sentence under Iowa Code section 903B.2. In addition, the court issued

an order of protection prohibiting Jean from having contact with his daughter.


2
  The PSI recommended the following condition of probation: “The defendant shall not
have contact with any person under the age of [eighteen] or work or volunteer for any
organizations that involve people under the age of [eighteen] until approved by the 5th
Judicial District Sex Offender Treatment Program.”
                                         4


The court’s written sentencing order also prohibited Jean from having contact

with any person under the age of eighteen. Jean now appeals.

       II.    Scope of Review

       We review sentencing decisions for an abuse of discretion. See State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). When the district court imposes a

sentence within the statutory limits, it is “cloaked with a strong presumption in its

favor.” Id. Jean’s prison sentence is within the statutory limits. See Iowa Code

§ 902.9(1)(e) (stating a class “D” felon “shall be confined for no more than five

years”). We will find an abuse of discretion when the record does not support the

sentencing decision. See State v. Valin, 724 N.W.2d 440, 445 (Iowa 2006).

       III.   Analysis

       A.     Prison Term

       Jean argues the district court abused its discretion by sentencing him to

prison instead of granting his request for probation.       Complaining the court

imposed the “most harsh sentence possible,” Jean questions the rationale behind

the decision, asserting (1) the fact Jean committed incest in his bedroom does

not “implicate a danger to the public” and (2) the fact Jean was without a job or

home does not mean “he could not successfully complete sex-offender treatment

while on probation.” Jean also points to his low risk of reoffending revealed

through psychological testing.

       We find no abuse of discretion in the court’s rejection of probation. The

court properly considered Jean’s “age, his prior [criminal] record, his employment

circumstances, his family circumstances, the nature of the offense, and all other

information contained in the [PSI] report.” See Iowa Code § 907.5(1). The court
                                          5


also weighed the attorneys’ arguments and Jean’s statement to the court. The

court measured these factors with the goal of protecting the community and

offering the maximum opportunity for Jean’s rehabilitation. The court reasonably

believed Jean’s unemployment and homelessness would distract from his efforts

at sex-offender treatment if he was placed on probation.          The court also

discussed the impact of the crime on the victim, an appropriate consideration at

sentencing. See State v. Sailer, 587 N.W.2d 756, 763 (Iowa 1998). On this

record, Jean has failed to overcome the presumption that the sentencing court

acted within its discretion.

       B.     Special Condition

       Jean next argues the district court imposed unreasonable prohibitions on

his contact with minors.       At issue is the following language from the written

sentencing order: “Defendant shall not have contact [with] any person under the

age of [eighteen] or work or volunteer for any organizations that involve people

under the age of [eighteen].”

       Jean contends this restriction is not reasonably related to his crime and

the language is overly broad, citing State v. Lathrop, 781 N.W.2d 288, 300-01

(Iowa 2010) (vacating order stating defendant shall not have contact with anyone

under the age of eighteen without the permission of his supervising officer); State

v. Fatland, 882 N.W.2d 123, 125 (Iowa Ct. App. 2016) (ruling order that

defendant have no contact with children under age five was overbroad and

unduly restrictive); and State v. Hall, 790 N.W.2d 200, 204-05 (Iowa Ct. App.

2007) (holding restriction on defendant’s communication with any person under

eighteen years of age with no exception for incidental communication was
                                         6


unreasonably restrictive). Jean asserts the court barred him from “any number of

public places where minors are regularly present such as grocery stores, movie

theaters, libraries, fast-food restaurants, parks, or even public streets.” He seeks

a remand to remove the prohibition on contact with minors.

      The State agrees “this language is too broad as presently written” and

“creates a de facto lifetime ban on contact with persons under the age of

eighteen.” The State argues the appropriate remedy is to remand for the district

court to either remove or modify the language.

      “Courts may not impose probation conditions that involve ‘a greater

deprivation of liberty than is reasonably necessary.’” Hall, 740 N.W.2d at 204

(citation omitted). In Hall, Lathrop, and Fatland, the remedy for overly broad

prohibitions on contact with children was to remand for resentencing where a

more realistic and precise condition could be imposed. See Lathrop, 781 N.W.2d

at 301; Fatland, 882 N.W.2d at 125-26; Hall, 740 N.W.2d at 204-05. But all three

of those cases involved crimes against children. Here, the victim was Jean’s

adult daughter. This record does not reveal a reasonable relationship between

Jean’s offense and the restriction on his contact with children. See Valin, 724

N.W.2d at 449 (finding district court abused its discretion by imposing

unreasonable special conditions of probation). Therefore, we remand for the

district court to strike the language from the sentencing order that forbids Jean

from having contact with persons under eighteen years of age.

      SENTENCE        AFFIRMED      IN   PART,    VACATED       IN   PART,    AND

REMANDED WITH DIRECTIONS.